Gorman, J.,
dissenting.
I find myself unable to agree with my associates in the conclusion reached that the cross-petition sets up a good counter-claim in favor of the defendant against the plaintiff.
The averments of the cross-petition purporting to set up a counter-claim disclose that the nature of the cause of action, if any the defendant has against the plaintiff, is one in tort arising out of the wrongful conduct of the plaintiff in enticing away the agent of the defendant. The cross-petition fails to aver that the agent was under contract with the defendant for any definite period of time. In order to create a liability against the plaintiff for enticing away the defendant’s servant it would be necessary to allege that the servant was under contract to remain with the defendant and that the plaintiff by enticing him away induced him to violate his contract with the defendant. The averments of the cross-petition, therefore, fail to disclose any ground for a recovery by the defendant against the plaintiff.
Furthermore, it is claimed that the enticing away of the servant is in some way connected with the contract between the parties to this action whereby defendant was to act as a selling agent of the plaintiff for the plaintiff’s coal and was to secure orders for plaintiff’s coal through its agents and employees, of whom the agent enticed away was one. But there is no averment in the cross-petition or alleged counter-claim which discloses that the contract between the parties to this action was in existence or in force at the time that the defendant’s agent was enticed away by the plaintiff. Manifestly, if the agreement between the parties to this action was not in force at the time the agent was enticed away from the defendant, and if the defendant had no contract between it and its agent for a definite time when the agent was enticed away, no cause of action was stated in *421favor of the defendant against the plaintiff. And if no cause of action was stated in the cross-petition against the defendant, the defendant has not set up a counter-claim; because it is one of the essential elements of a counter-claim that there must exist a cause of action in favor of the defendant against the plaintiff. If the averments of the cross-petition fail to disclose a cause of action, then it fails to show a counter-claim.
I am further of the opinion that if the cross-petition set out facts sufficient to show a cause of action against the plaintiff for enticing away the defendant’s servant, nevertheless that cause of action is in no way connected with the subject of the action set out in the plaintiff’s petition. That cause of action was to recover for coal on an account which was based upon a contract between the parties. Nor does the alleged'cause of action purported to be set out in the cross-petition arise out of this contract between the parties for the sale of the coal, nor is it connected with the transaction of the sale of the coal. The claim which the defendant undertakes to set up against the plaintiff is one purely in tort and not in contract, as was well said in Williams v. Lederer, 18 C.C.(N.S.), 515 (1st paragraph of the syllabus) :
‘ ‘ In an action on an account for goods sold and delivered, the defendant can not set up as a counter-claim a cause of action in tort growing out of the sending of a letter by plaintiff’s attorney to defendant’s employer, whereby the defendant lost his job.”
To my mind this decision and the authorities which support it cited by the court, show conclusively that the defendant had neither a' cause of action against 'the plaintiff which could be set up as a counter-claim, nor is there a cause of action stated in the alleged counter-claim'. For these reasons I hold that the judgment of the court below sustaining the demurrer should be affirmed.